Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 05/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10171635 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant's representative Grant Wang on 06/17/2021.
The application has been amended as follows: 
Claims 1, 5, 7, 9, 19 and 20 have been amended as follows:


receiving a first timestamp of a first event, the first timestamp of the first event including: 
a physical component based on a first physical clock at a first computing device in the distributed computing system; and 
a logical component representing a logical sequence number indicative of an ordering of the first event; 
receiving a message to initiate a second event; 
causing a second computing device in the distributed computing system to process the second event in response to receiving the message; 
determining a second event time indicative of a time the second event was processed by the second computing device based on a second physical clock at the second computing device; 
determining that the first timestamp is indicative of an earlier time than the second event time; and 
updating [[the]]a second timestamp based on the second event time in response to determining that the first timestamp is indicative of an earlier time than the second event time.


[[4]]1, wherein the first timestamp is received with the message.


7. (Currently Amended) The method of claim [[6]]1, wherein at a particular point in time, the second physical clock at the second computing device indicates a different time than the first physical clock at the first computing device.


9. (Currently Amended) The method of claim [[8]]1, 
wherein the physical component of the first timestamp is a first physical component; 
wherein the logical component of the first timestamp is a first logical component; and 
wherein updating the second timestamp includes: 
setting a second physical component of the second timestamp to be equivalent to the second event time; and 
setting a second logical component of the second timestamp to be an increment of the first logical component of the first timestamp.





19. (Currently Amended) A distributed computing system capable of providing global clock consistency, the distributed computing system including a plurality of computing machines, one or more of the computing machines configured to perform operations comprising: 
receiving a first timestamp of a first event, the first timestamp of the first event including: 
a physical component based on a first physical clock at a first computing machine in the distributed computing system; and 
a logical component representing a logical sequence number indicative of an ordering of the first event; 
receiving a message to initiate a second event; 
causing a second computing machine in the distributed computing system to process the second event in response to receiving the message; 
determining a second event time indicative of a time the second event was processed by the second computing machine based on a second physical clock at the second computing machine; 
determining that the first timestamp is indicative of an earlier time than the second event time; and 
updating [[the]]a second timestamp based on the second event time in response to determining that the first timestamp is indicative of an earlier time than the second event time.


20. (Currently Amended) A non-transitory computer readable storing instructions, execution of which by a computing machine in a distributed computing system, causes the computing machine to perform operations for providing global clock consistency across the distributed computing system, the operations comprising: 
receiving a first timestamp of a first event, the first timestamp of the first event including: 
a physical component based on a first physical clock at a first computing machine in the distributed computing system; and 
a logical component representing a logical sequence number indicative of an ordering of the first event; 
receiving a message to initiate a second event; 
causing a second computing machine in the distributed computing system to process the second event in response to receiving the message; 
determining a second event time indicative of a time the second event was processed by the second computing machine based on a second physical clock at the second computing machine; 
determining that the first timestamp is indicative of an earlier time than the second event time; and    
updating [[the]]a second timestamp based on the second event time in response to determining that the first timestamp is indicative of an earlier time than the second event time.


Allowable Subject Matter
Claims 1-3, 5, 7, 9 and 12-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to reasonably disclose, suggest, or render obvious the independent Claims as recited, claimed and arranged by the applicant. In particular, none of the prior arts of record, considered alone or in combination, reasonably disclose, suggest, or render obvious the limitations: “determining that the first timestamp is indicative of an earlier time than the second event time; and updating a second timestamp based on the second event time in response to determining that the first timestamp is indicative of an earlier time than the second event time” in combination with the preceding limitations of the independent Claims. Furthermore, applicant’s remarks, filed 05/19/2021, see page 8, with respect to allowable subject matter have been fully considered and are found to be persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451